         Case 1:19-cv-04735-WHP Document 51 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAY SCHIFF,                                       Civil Action No. 1:19-cv-04735-WHP-KHP

                       Plaintiff,
                                                  ECF Case
                v.
                                                  ORAL ARGUMENT REQUESTED
ZM EQUITY PARTNERS, LLC, CENTRE
LANE PARTNERS, LLC, QUINN MORGAN,
10TH LANE PARTNERS, LP, and JOHN DOE
SUCCESSOR whose identity is unknown,

                       Defendants.


                     DECLARATION OF REBECCA BRAZZANO
                IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                  PLAINTIFF’S AMENDED VERIFIED COMPLAINT

       I, Rebecca Brazzano, declare as follows under penalty of perjury that the following is true

and correct:

        1.     I am a partner at the law firm of Thompson Hine LLP, counsel for ZM EQUITY

PARTNERS, LLC, CENTRE LANE PARTNERS, LLC, QUINN MORGAN, and 10TH                            LANE

PARTNERS, LP   (collectively “Defendants”).

        2.     I have knowledge of all facts set forth in this Declaration based upon my own

personal knowledge and am competent to testify to them.

        3.     I submit this declaration in support of the Defendants Motion to Dismiss plaintiff

Jay Schiff’s (“Plaintiff” or “Schiff”) Amended Verified Complaint (“Amended Complaint”,

Dkt. 47). A true and correct copy of the Amended Company is Exhibit A hereto.

        4.     As detailed in the Memorandum of Law filed herewith, Plaintiff’s Amended

Complaint fails to remedy the errors identified in my correspondence to the Court dated May

29, 2019 (ECF No. 16, a true and correct copy of my May 29, 2019 correspondence to Judge
        Case 1:19-cv-04735-WHP Document 51 Filed 11/21/19 Page 2 of 2



Pauley is Exhibit B hereto), nor does the Amended Complaint address the Court’s guidance

provided at the September 18, 2019 conference held before this Court. A true and correct copy

of the transcript from the September 18, 2019 conference is Exhibit C hereto.

       5.     Based upon a computer generated compare of the Complaint against the Amended

Complaint, the sum total of Plaintiff’s substantive revision are as follows: “10th Lane Partners,

LLC” changed to “10th Lane Partners LP” (Caption; ¶ 22); Members and partners of the entity

defendants are identified, based on Defendants Notice of Removal. (¶¶ 19-23); new allegation

that ZM Equity was wound up in contravention of the Delaware LLC Act. (¶ 20); Successor

liability alleged against 10th Lane Partners, based on representations made by Defendants’

counsel. (¶¶ 111, 159); and “John Doe Successor” – a potential unknown successor entity to ZM

Equity, is added as a defendant in case ZM Equity’s successor is something other than Centre

Lane or 10th Lane Partners. (Caption; ¶¶ 24, 111, 160).

       6.     For all of the reasons set forth in the accompanying Memorandum of Law, the

Amended Complaint should be dismissed.

Dated: November 21, 2019
       New York, New York

                                                   /s/Rebecca Brazzano
                                                   Rebecca Brazzano




                                               2
